Title: To Thomas Jefferson from John Todd, Jr., 18 August 1779
From: Todd, John, Jr.
To: Jefferson, Thomas



May it please your Excellency
Kaskaskia 18th. Augt. 1779

By Letters which I had the Honor of writing to you by Col. Slaughter dated early in July, I gave your Excellency a full account of the situations of this Country, since which nothing important has happened here. Col. Clark I suppose is by this time at the Falls of Ohio, and as the Expedition against Detroit is declined,  he will probably wait upon you in person. Col. Rogers has arrived from Orleans and will be the Bearer hereof, or send it by the earliest opportunity: I am uneasy in knowing that the Accounts he will render concerning the Quantity as well as the bad Condition of the Goods cannot be satisfactory. Who is to blame in it? The Batteau Masters who brought it up, The Person in whose care it was left at St. Louis or the Conductor of our Stores, or all of them, I cannot determine. The taking and disposing of them was (perhaps necessarily) planned, and in part executed before my Arrival. The Conductor’s powers and Instructions were in no part derived from me, nor was he answerable to me for any Malfeazance in Office. Col. Clark will, I doubt not, satisfy you in this matter.
I wish the opportunity by Col. Rogers were safer; I have 15 or 20 thousand Dollars to send down on public account, I have required that all the money of the called in Emissions be sealed up and stopped from circulating, of which I expect we have in the Country, 20 or 30 thousand Dollars more. I have recommended that the People wait some future opportunity more safe for sending it down. The Resolve of Congress bears hard upon Illinois, where the risque is so great. If Congress have not yet made provision for the Reception of the money, I hope your Excellency will think proper to apply to Congress. I shall be cautious that none of the called in Emissions be brought into this Country or Certified which may come from any part of the States, where the Owners had an opportunity of exchanging it.
The visiting the different Districts of my Charge has so engag’d me, that I have not had time to prepare Answers to the Queries delivered me by some Gentlemen of your Honble. Board. As to Indian Grants, it may be necessary immediately to inform you, that they are almost numberless, only four of them are very considerable, the smallest of which will be near 1,000,000 Acres, and the whole between 7 and 8 Millions of Acres. The Grantees all reside in Philadelphia, London, Pensylvania and Virginia and are between 40 and 50, chiefly Merchants. How far it may be proper to make such Contracts binding upon the Indians I cannot say. I submit it to your Excellency. Whether it is not necessary to prevent Indian Grants, by other methods than making void the purchase; I mean by fines, and at the same time to prevent under—fines &c. the making any Settlements within the Charter Bounds of this State, except under certain permissions and Regulations: This I apprehend to be necessary immediately as some Land-Jobbers from the South Side of Ohio, have been making Improvements (as they  call them) upon the unpurchas’d Lands on this side the River, and are beyond the reach of punishment from me. With the Arrival of new Adventurers this Summer, the same spirit of Land-Jobbing, begins to breathe here.
I expected to have been prepared to present to your Excellency, some Amendments upon the Form of Government for Illinois, but the present will be attended with no great Inconveniences ’till the Spring Session, when I beg your permission to attend and get a Discharge from an Office, which an unwholsome Air, a distance from my Connexions, a Language not familiar to me, and an impossibility of procuring many of the conveniencies of Life suitable; all tend to render unconfortable.
As to Military Affairs, Col. Clark will offer your Excellency Observations on that Head, which I wish to defer, being more his province.
Perhaps an additional Agent for supplying the Indians with Goods, may be necessary. Mr. Lindsay’s Commission was for no more than 10,000 Dollars, which he will soon dispose of, to the Indians and our Soldiers, who I suppose will expect their Cloathing from him.
I have given a Letter of Recommendation as an Agent, to a Gentleman lately from Orleans, who set off with Col. Rogers, Monsr. Perrault.
If an Expedition shou’d be ordered against the Natchees, There cannot be any great dependance placed in the Illinois furnishing more than 100,000 lb. Flour and supporting the Troops now here; and scarcly any Beef.
I have not heard from Williamsburg since January. I am, with the greatest respect, Your Excellency’s most Obedient and very humble Servant,

Jno. Todd jl. [jr.]

